Citation Nr: 1010283	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Observer, J.H.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Albuquerque, New Mexico Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2010.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the objective 
evidence of record demonstrates that the Veteran has a 
current diagnosis of PTSD related to an in-service stressor 
and the objective evidence of record verifies the Veteran's 
claimed in-service stressor.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the criteria for the establishment of service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

VA recognizes that because assault is an extremely personal 
and sensitive issue, many incidents of personal assault are 
not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  To service connect 
PTSD, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  This 
does not mean that the evidence actually proves that the 
incident occurred, rather that there be at least an 
approximate balance of positive and negative evidence that it 
occurred.  If the military record contains no documentation 
that a personal assault occurred, alternative evidence might 
still establish an in-service stressful incident.  M21-1, 
Part III, 5.14(d).

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor. 
 Examples of behavior changes that might indicate a stressor 
are (but are not limited to):  (a) Visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; (b) Sudden requests that the veteran's 
military occupational series or duty assignment be changed 
without other justification; (c) Lay statements indicating 
increased use or abuse of leave without an apparent reason 
such as family obligations or family illness; (d) Changes in 
performance and performance evaluations; (e) Lay statements 
describing episodes of depression, panic attacks or anxiety 
but no identifiable reasons for the episodes; (f) Increased 
or decreased use of prescription medications; (g) Increased 
use of over-the-counter medications; (h) Evidence of 
substance abuse such as alcohol or drugs; (i) Increased 
disregard for military or civilian authority; (j) Obsessive 
behavior such as overeating or undereating; (k) Pregnancy 
tests around the time of the incident; (l) Increased interest 
in tests for HIV or sexually transmitted diseases; (m) 
Unexplained economic or social behavior changes; (n) 
Treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
(o) Breakup of a primary relationship.  Id.

In personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a neuropsychiatric physician.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
PTSD is related to an incident in service, wherein, around 
July 1969 or August 1969, he was raped by a sergeant in his 
squadron.  During a January 2010 Travel Board hearing, the 
Veteran testified that following this incident in service, he 
began to have trouble sleeping, nervousness and being upset 
and having problems with his performance in the military.  He 
reported that he worked in the Supply Unit as the supply 
issue clerk, however, about one month after the alleged 
assault by the sergeant, he transferred to the photo 
department as a photo lab tech to avoid the Sergeant.  The 
Veteran also testified that he began drinking alcohol in the 
military which continued after his active service, he 
attempted suicide in 1975 as he was unstable, he rotated 
through eight or nine different jobs because he could not 
cope with his life and he received a DWI (driving while 
intoxicated) citation in 1980.  He also reported that he was 
treated for depression in the early 1990's, he currently was 
married but had relationship problems due to his psychiatric 
symptoms and he received current psychiatric treatment at the 
VA every six months.  

Service treatment records reflect that upon entry into 
service, the Veteran reported a history of frequent trouble 
sleeping, depression or excessive worry and nervous trouble.  
He also reported at this time that he did not study enough in 
school and did not get along with a few teachers.  The 
entrance examination did not reflect any clinical findings of 
any current psychiatric or emotional disabilities.  The 
separation examination noted that the Veteran had frequent 
trouble sleeping and nervous trouble due to minor personal 
problems, however, he felt he would be okay once he got out 
of service.  In a November 1969 Medical Board evaluation 
which recommended the Veteran for separation due to his knee 
problems, he reported a history of some degree of emotional 
instability being manifested by general nervousness and 
insomnia.  

Service personnel records reflect that in September 1969, the 
Veteran's duty changed from an inventory management 
specialist associated with the 4531 Supply Squadron to a lab 
technician with the 45311 Combat Support Group.

Private and VA medical records reflect that the Veteran was 
initially diagnosed with anxiety in July 2005 and was 
subsequently diagnosed with PTSD, depression NOS (not 
otherwise specified) and etoh (alcohol) abuse.  These medical 
records reflect that the Veteran initially reported the 
alleged personal assault information in March 2006 to a VA 
treatment provider and was treated for PTSD at the VA 
thereafter. 

In March 2007, April 2008 and May 2008 letters, the Veteran's 
treating psychiatrist at the VA reported that he had followed 
the Veteran since August 2006 and, as he had conducted the 
initial assessment, he felt he knew the Veteran quite well.  
In addition, the VA psychiatrist noted the Veteran's reported 
in-service incident of being raped by an older sergeant in 
1969 and that this incident was not reported in active 
service.  The VA psychiatrist also reported that he reviewed 
some military records provided by the Veteran from the time 
the alleged incident had occurred, which indicated he was 
having problems with anxiety and insomnia.  The VA 
psychiatrist found that the Veteran has struggled with 
chronic PTSD symptoms and depression and that he initially 
coped with the traumatic memories by drinking heavily.  
Finally, the VA psychiatrist concluded that the Veteran had a 
history of chronic PTSD and depression which was related to a 
rape in the military and he experienced ongoing impairments 
in his family, social and vocational life.  The diagnoses 
provided included PTSD, depression NOS and alcohol abuse.  

After a careful review of the evidence of record, the Board 
finds that the Veteran suffers from PTSD which is linked to a 
corroborated in-service stressor and that service connection 
is warranted.  The Board finds that, upon his separation from 
service, service treatment records reflect objective clinical 
findings of frequent trouble sleeping, nervous trouble due to 
minor personal problems and some degree of emotional 
instability being manifested by general nervousness and 
insomnia.  In addition, service personnel records provide 
evidence that, following the time that the Veteran alleged 
the personal assault incident occurred in July or August 
1969, he was transferred in September 1969 from an inventory 
management specialist associated with the 4531 Supply 
Squadron to a lab technician with the 45311 Combat Support 
Group.  The Board notes that behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor, including sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification.  M21-1, Part III, 
5.14(d)

The Board also notes that the Veteran's treating psychiatrist 
at the VA concluded, based upon the Veteran's history, an 
examination of the Veteran and a review of service treatment 
records, that the Veteran had a history of chronic PTSD and 
depression related to a rape in the military.  In this case, 
while the alleged in-service stressor was not specifically 
verified, the Board notes that secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes..  Id.  Therefore, the VA psychiatrist's 
conclusion that the Veteran's history of chronic PTSD and 
depression was related to a rape in the military, provides an 
interpretation of the Veteran's behavior changes in the 
military as a possible indication of personal assault in 
service.  See Id.  

On balance, there is evidence of objective findings during 
active service of frequent trouble sleeping, nervous trouble 
due to minor personal problems and some degree of emotional 
instability being manifested by general nervousness and 
insomnia, a current medical diagnosis of PTSD, a medical 
nexus provided by the Veteran's treating psychiatrist at the 
VA and a clinical interpretation of the Veteran's behavior 
changes in service indicating secondary evidence of a 
possible personal assault.  

Thus, resolving all reasonable doubt in favor of the Veteran, 
the Board finds that service connection for PTSD is 
warranted.  38 C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


